Citation Nr: 0938974	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-27 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed innocently 
psychiatric disorder to include depressive disorder and 
anxiety disorder.  



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2004 to August 
2004.  



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the RO in 
September 2006.  

In February 2009, the Board, inter alia, remanded this matter 
to the RO (via the Appeals Management Center (AMC), in 
Washington, D.C.) for further action, to include scheduling a 
VA examination.  

After accomplishing the requested action (the Veteran failed 
to report to a VA psychiatric examination scheduled in July 
2009), the RO continued the denial of the claim on appeal, as 
reflected in a Supplemental Statement of the Case (SSOC), 
issued in September 2009.  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  Without good cause shown, the Veteran failed to report 
for a VA examination, scheduled in July 2009, to determine 
the nature and likely etiology of his claimed psychiatric 
disorder.  

3.  The Veteran currently is not shown to suffer from an 
innocently acquired psychiatric condition; the currently 
demonstrated personality disorder is not shown to be 
disability for VA compensation purposes.  



CONCLUSION OF LAW

The Veteran does not have a innocently acquired psychiatric 
disability due to disease or injury that was incurred in or 
aggravated by active service; a personality disorder is not a 
disease or injury within the meaning of the applicable 
legislation.  See 38 C.F.R.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in March 2006, April 2006, 
June 2006, and February 2009 the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  

Additionally, the March 2006 and February 2009 notice letters 
informed the Veteran as to disability ratings and effective 
dates.  As noted above, the claim was readjudicated via an 
SSOC issued in September 2009.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  

Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's 
service records, a private treatment record, and Social 
Security Administration (SSA) records.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran.  

Significantly, the Board notes that the Veteran's service 
treatment records (STRs) are unavailable for review.  The 
Court has noted that when "VA is unable to locate a 
claimant's records, it should advise him to submit 
alternative forms of evidence to support his claim and should 
assist him in obtaining sufficient evidence from alternative 
sources."  Washington v. Nicholson, 19 Vet. App. 362, 369-71 
(2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  

In a February 2006 response to the RO's request for the 
Veteran's STRs, the National Personnel Records Center (NPRC) 
indicated that his STRs were not available.  A June 2006 
formal finding of the unavailability of the Veteran's STRs 
was issued, and reflected that no records were on file at the 
NPRC or at the VA RO.  

The Veteran was advised of the unavailability of his service 
medical records in the aforementioned June 2006 notice 
letter, which also advised him to submit records and other 
evidence that could establish his claim for service 
connection.  Hence, the Board is satisfied that all 
reasonable efforts to develop the record have been made with 
respect to the claim.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Therefore, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the veteran cannot establish 
some of these elements, a veteran can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1111, 1137 (West 2002).  

For VA purposes congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation.  See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 
(July 18, 1990) (a reissue of General Counsel opinion 01-85 
(March 5, 1985)) in essence held that a disease considered by 
medical authorities to be of familial (or hereditary) origin 
by its very nature preexists a claimant's military service, 
but could be granted service connection if manifestations of 
the disease in service constituted aggravation of the 
condition.  

Congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they are not diseases 
or injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service-
connected.  Id.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306 (2009).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

Importantly, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306; see also 
38 U.S.C.A. § 1153 (West 2002).  




Analysis

The Veteran contends that his psychiatric disorder existed 
prior to active service, but was aggravated by this service.  
Generally, he asserts that while training for his military 
occupational specialty, and while being around his fellow 
service members, he experienced severe mental stress, which 
led to the exacerbation of an anxiety disorder that he 
suffered from since childhood, and ultimately led to his 
being disqualified from military service.  

As noted, the Board again emphasizes that a remand was issued 
in February 2009 primarily to arrange for the Veteran to 
undergo a comprehensive VA psychiatric examination to 
ascertain an opinion as to the nature and etiology of any 
psychiatric disorder.  

In rendering the requested opinion, the examiner was asked to 
specifically address whether any psychiatric disorder clearly 
and unmistakably pre-existed entrance into service; if so, 
whether any such disorder increased in severity in service; 
and, if so, whether such increase in severity represented the 
natural progression of the condition, or was beyond the 
natural progress of the condition, representing a permanent 
worsening of such disorder.  

Also as noted, an examination was scheduled in July 2009; 
however, the Veteran failed to report for the examination.  
See 38 C.F.R. § 3.655 (a).  

Hence, the Board has no alternative but adjudicate the claim 
of service connection for a claimed innocently psychiatric 
disorder to include depressive disorder and anxiety disorder 
on the basis of the current record.  See 38 C.F.R. § 3.655 
(b).  The duty to assist is not a one-way street.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Further, as a consequence of the missing STRs, the Board will 
base its decision on the evidence of record.  However, the 
Board is cognizant that when STRs are lost or missing, the 
Court has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the Veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

Further, where the STRs were destroyed, the Veteran is 
competent to report about factual matters about which he had 
firsthand knowledge, including experiencing pain during 
service, reporting to sick call, and undergoing treatment.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Significantly, the only service records on file appear to be 
a mental health note, dated in July 2004, a mental status 
evaluation, dated in July 2004, a discharge determination, 
dated in August 2004, and a developmental counseling form, 
dated in August 2004.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a claimed innocently 
psychiatric disorder, to include depressive disorder and 
anxiety disorder.  

The Board concedes that service treatment records reflect 
diagnoses of major depressive disorder by history and of 
personality disorder not otherwise specified, which served as 
the grounds for the Veteran's honorable discharge from 
service.  

Specifically, a mental health note, dated in July 2004, shows 
a history of treatment for depression since childhood, to 
include counseling, medicating, and in-patient treatment.  
The Veteran reported undergoing years of physical abuse by 
his father, and suffering from feelings of nervousness and 
paranoia.  He noted that, since joining the service, he had 
similar feelings of a desire to isolate himself from others.  

The Veteran endorsed a desire to hurt others, but made no 
plans and did not indicate a specific person.  The physician 
noted that the Veteran's mental status examination was normal 
in all aspects, except that he had thoughts that people were 
sometimes trying to get him.  The Veteran was diagnosed with 
major depressive disorder, and with personality disorder not 
otherwise specified.  

There is thus clear and unmistakable evidence that a 
psychiatric disorder, to include depressive disorder and 
anxiety disorder, pre-existed the Veteran's military service 
and the statutory presumption of soundness is rebutted.  See 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).  

The Board acknowledges that a private psychological 
evaluation, dated in October 2005, reflects the Veteran's 
lengthy history of an emotional disorder from a relatively 
young age.  The psychiatrist opined that, although the 
Veteran was previously diagnosed major depressive disorder 
with psychotic features, depressive symptoms appeared to be 
relatively minimal at the time of the examination.  

Moreover, the psychologist noted that there was ample 
clinical evidence of schizotypal personality disorder, to 
include a pervasive pattern of social and interpersonal 
deficits marked by acute discomfort with close relationships 
as well as by cognitive or perceptual distortions and 
eccentricities of behavior which may be indicated by unusual 
perceptual experiences, odd thinking and speech, 
suspiciousness or paranoid ideation, inappropriate or 
constricted affect, odd or peculiar behavior or appearance, 
social anxiety and a lack of close friends or confidants 
other than first-degree relatives.  

Here, the Veteran was diagnosed with cannabis abuse, ruled 
out depression, and schizotypal personality disorder.  

Thus, there is no persuasive, competent evidence of record 
currently showing that the Veteran has an innocently acquired 
psychiatric disorder that had its clinical onset during 
service.  Further, there is no medical opinion to support the 
Veteran's claim.  The Board notes that when the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993), Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In fact, the Board notes that according to the July 2004 
treatment record, the Veteran reported undergoing in-patient 
treatment prior to service; however, during the examination, 
the physician noted the Veteran's mental status examination 
was normal in all aspects, except that he had thoughts that 
people were sometimes trying to get him.  

In essence, there is no evidence in support of the Veteran's 
claim other than his own statements.  Lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

As a layperson, the Veteran may report that he currently 
experiences symptoms of a personality disorder that arose in 
service; however, he is not competent to say that his 
personality disorder has been aggravated by his period of 
military service.  

Accordingly, because the evidence of record does not disclose 
the presence of an innocently acquired psychiatric 
disability, the Board finds that the claim must be denied 
under the law.  

Hence, for the reasons stated, the Board finds that the 
preponderance of the evidence is against the claim for 
entitlement to service connection for a claimed innocently 
psychiatric disorder to include depressive disorder and 
anxiety disorder, and the benefit-of-the-doubt rule is not 
for application.  See Gilbert, 1 Vet. App. at 55.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  




ORDER

Service connection for a claimed innocently acquired 
psychiatric disorder, to include a depressive disorder and 
anxiety disorder, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


